Citation Nr: 0115177	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  96-07 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an earlier effective date than November 29, 
1994 for an award of compensation for anxiety reaction with 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel



INTRODUCTION

The veteran had active military service from May 1967 to 
April 1970.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.  The Board in March 1998 
remanded the case to the RO for further development.  The RO 
recently returned the case to the Board for appellate 
consideration.


FINDINGS OF FACT

1.  The RO's failure to furnish notice as contemplated in the 
regulations after the May 1970 rating determination 
constituted grave procedural error; notice was not sent to 
latest address of record.

2.  The veteran's application for disability compensation for 
a psychiatric disability in 1970 after termination of a 
convalescent rating was in part a pending claim that was not 
adjudicated.  


CONCLUSION OF LAW

The criteria for an effective date earlier than November 29, 
1994 for compensation for anxiety neurosis with PTSD have 
been met.  38 U.S.C.A. § 5110 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.1(q), 3.103, 3.105, 3.400, 4.28 (2000); 
in accord 38 C.F.R. §§ 3.105(e), 4.28 (1970).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The veteran's service medical records show that a medical 
board met in March 1970 and recommended his separation from 
the service on account of psychoneurotic anxiety reaction.  A 
copy of this report was received at the VA RO in March 1970 
and served as the basis for a rating board decision in March 
1970 that found him eligible for vocational rehabilitation 
benefits.  A "Duxbury" street address was noted on a VA 
record transfer form but this VA rating decision referred to 
the street as "Doxbury".  There is no record on file that 
notice of this determination was sent to the veteran.

In late April 1970, the RO received a completed application 
form for compensation or pension at separation from service 
(VA Form 21-526e).  The typed information on the form 
included his parent's address, which coincided with the 
permanent mailing address on his DD Form 214.  It was also 
indicated on the form that he had either applied for or 
received disability severance pay from the armed forces.  
However, no amount was entered in the space on the form 
designated for reporting the amount received.  Of record was 
a letter from the service department that informed him of his 
transfer to the temporary disability retired list (TDRL).  
This letter included his parent's address as his home of 
record.  

The RO rating decision in May 1970 that granted service 
connection assigned a 50 percent rating under Diagnostic Code 
9400 criteria.  The rating was effective from the day 
following the veteran's separation from active service on 
April 23, 1970.  The rating decision noted that at discharge 
his neurotic symptoms were found to produce considerable 
social and industrial impairment for civilian purposes.  
"17. Convalescent rating from 04-24-70" appeared on the 
rating decision.  In the section of the rating decision for 
future date controls, "10   70" was typed in the space 
under the heading "Physical Exam".

A VA Form 523 (Disallowance Disability or Death Claim) 
completed after the rating decision identified the veteran as 
either on active duty or in receipt of retired pay.  The 
information on this form indicated that he was to receive a 
form to elect receipt of VA disability compensation and he 
was to be informed that the assigned rating was a 
convalescent rating subject to change upon subsequent 
examination.  

The notice letter (VA FL 21-826) issued in May 1970 informed 
the veteran that service connection was established for a 
nervous condition and other disorders.  He was told that this 
was a convalescent rating subject to change upon subsequent 
examination.  He was informed that he may be entitled to 
benefits of $135 if he sent VA a copy of his marriage 
certificate.  The notice letter advised him of the degree of 
disability (50 percent), the monthly payment ($122) and the 
commencement date (April 24, 1970).  There was a check mark 
in the space next to a preprinted paragraph that explained 
the procedure for electing VA compensation versus retired pay 
and any adjustments to the benefit payment that might be 
required for retired pay he had received.  Both the VA Form 
523 and the notice letter showed the veteran's address as 
"5622 Buxbury".  The notice letter was not returned to the 
RO undelivered.  The RO received his original service medical 
records in May 1970, but this did not lead to any 
correspondence with the veteran.  The next evidence of any 
communication with the veteran regarding his VA compensation 
was late in 1994.  

The Board observes that the record contains a copy of a 
letter from the service department to the veteran dated in 
February 1972 that advised him the circumstances of his 
disability were such that he would be removed from the TDRL 
and separated with severance pay.  He was advised that the 
Secretary of the Navy determined that the disability for 
which he was temporarily retired was now permanent and that 
the disability, VA Code 9400, was now rated less than 30 
percent.  He was advised that the letter was sent to a 
military finance center for adjustment of his final 
settlement.  The letter was addressed to the veteran at 
"5623 Durbury".  The letter indicated that enclosures 
included a pamphlet entitled "Once a Veteran".  The source 
for this letter and the date VA received it is not clear from 
the record.

On November 29, 1994, the RO received the veteran's completed 
application form for compensation or pension (VA Form 21-526) 
for a nervous condition.  On the form he reported having 
received $2,600.10 in disability severance pay from the armed 
forces.  His mailing address was the same address given as 
his record address in 1970.  The RO in March 1995 continued 
the 50 percent evaluation from November 29, 1994 for the 
psychiatric disability that it rated as anxiety reaction with 
PTSD.  The RO had received VA outpatient records from 1981 to 
1994 and a VA examination from 1995.  The rating board noted 
that the veteran had a protected 50 percent rating (from 
April 1970) as a result of a failure to conduct a review 
examination to coincide with the initial prestabilization 
period in 1970.  The rating decision found that he chose to 
receive his military retired pay in lieu of VA compensation 
and that as a result VA made no payment to him.  The notice 
letter in March 1995, properly addressed, explained the 
recent RO decision.  A copy of the decision was enclosed with 
the notice letter.

The veteran in late March 1995 asserted that he was 
erroneously denied payment of benefits when he filed his 
original claim since he was never notified of his entitlement 
to VA compensation.  He said he understood VA had to recoup 
severance pay but that he was denied the right to 
compensation because of the lack of notice.  The RO also 
advised him of the recoupment schedule based on the amount of 
severance pay he reported having received.  The service 
department in 1995 was unable to provide the RO with the 
amount of the veteran's disability severance pay or confirm 
the amount the veteran had reported.  

At an RO hearing the veteran presented a written outline of 
his claim that in essence was an elaboration on his earlier 
arguments.  His hearing testimony recalled the contact with 
VA in the 1990's and events in his life at the time he was 
separated from the service and led to his receipt of 
severance pay.  

Pursuant to the Board remand, the RO sent two requests in 
1998 to the National Personnel Records Center (NPRC) for 
information regarding severance pay that produced no record.  
Two requests for this information were sent to a service 
department finance center in 1998 and another request was 
sent early in 1999.  The finance center in late 1999 advised 
the RO that the veteran was not on the retired rolls and was 
not in receipt of retired pay.  Another request was sent to 
the to the Department of the Navy in 1998 and it was 
forwarded to the NPRC.  The RO in 1999 sent another request 
directly to the NPRC that produced no additional information.  
The claims folder included page 8 from Disability Separation, 
1985 Edition, published by the American Forces Information 
Service, Department of Defense that introduced VA and 
discussed VA benefits.  


Criteria

The following ratings may be assigned under the conditions 
stated for disability from any disease or injury, in the 
absence of, or in lieu of, ratings prescribed elsewhere, 
under the conditions stated for disability from any disease 
or injury. 

Injuries, recent, unhealed (specify anatomical classification 
and nature of traumatism): 

With unhealed fractures, continued infection, therapeutic 
immobilization of joints, effects of shock, operation, bed 
confinement, or weakness, etc., requiring continued 
hospitalization or such as to prevent the pursuit of a 
substantially gainful occupation on the part of the average 
person, for 6 months, the regulation provided a 100 percent 
rating.

Injuries, recent, unhealed (specify anatomical classification 
and nature of traumatism)-Con.

Injuries, recent, unhealed, or improving, with definitely 
disabling manifestations as in this section but of lesser 
severity, such that resumption of partial employment is 
feasible and advised, for 6 months, the regulation provided a 
50 percent rating.

Diseases, acute or subacute (specify anatomical and 
etiological classification): with continued infection, 
weakness, constitutional symptoms, limitation of physical 
activity. etc., necessitating hospitalization or such as to 
prevent the pursuit of a substantially gainful occupation on 
the part of the average person, for 6 months, the regulation 
provided a 100 percent rating.

Diseases, acute subacute or improving, with definitely 
disabling manifestations as in this section but of lesser 
severity or improved so that resumption of partial employment 
is feasible and advised, for 6 months, the regulation 
provided a 50 percent rating.  

The prestabilization rating is not to be assigned in any case 
in which a total rating is immediately assignable under the 
regular provisions of the schedule or on the basis of 
individual unemployability. The prestabilization 50-percent 
rating is not to be 
used in any case in which a rating of 50 percent or more is 
immediately 
assignable under the regular provisions.

Unstabilized condition with severe disability--Substantially 
gainful employment is not feasible or advisable shall be 
rated 100 percent.  Unhealed or incompletely healed wounds or 
injuries--Material impairment of employability likely shall 
be rated 50 percent.  

Note (1): The ratings in this section are applicable for a 
definite period, 6 months, from the date of discharge from 
the service: Provided, however, That the 100 percent rating, 
but not the 50 percent rating, may be extended upon 
examination near the expiration of this period disclosing 
persistence of disabling symptoms of active disease or 
unhealed injury, for a further period of 6 months only: 
Provided, further, That reduction or discontinuance of 
ratings authorized in this section will be in order prior to 
the expiration of the 6-month period, in the event reports of 
earlier examination or hospitalization disclose material 
improvement, absence of or recovery from the active disease 
or injury.  Reduction or discontinuance prior to the 
expiration of the 6-month period will be subject to the 
provisions of § 3.105(e) of this chapter, but in no event 
will the ratings specified in this section be extended beyond 
the periods cited in this note.

Note (2): Diagnosis of disease, injury, or residuals will be 
cited, with diagnostic code number assigned from this rating 
schedule for conditions listed therein.  

Note (3): Whenever the ratings in this section are applied 
the veteran will be specifically notified that his rating is 
for a limited period not to exceed 6 months, subject to 
reexamination.  When at the end of the 6-month period (or at 
the end of the second 6-month period during which that total 
disability rating may be extended) a high degree of 
disability remains which cannot be adequately compensated 
under the rating schedule, reference will be made under 
§ 3,321(b) of this chapter.  38 C.F.R. §  4.28 in effect 
prior to amendment at 35 Fed. Reg. 11906, July 24, 1970.

The following ratings may be assigned, in lieu of ratings 
prescribed elsewhere, under the conditions stated for 
disability from any disease or injury. The prestabilization 
rating is not to be assigned in any case in which a total 
rating is immediately assignable under the regular provisions 
of the schedule or on the basis of individual 
unemployability. The prestabilization 50-percent rating is 
not to be 
used in any case in which a rating of 50 percent or more is 
immediately 
assignable under the regular provisions.

Unstabilized condition with severe disability--Substantially 
gainful employment is not feasible or advisable shall be 
rated 100 percent.  Unhealed or incompletely healed wounds or 
injuries--Material impairment of employability likely shall 
be rated 50 percent.  

Note (1): Department of Veterans Affairs examination is not 
required prior to assignment of prestabilization ratings; 
however, the fact that examination was accomplished will not 
preclude assignment of these benefits. Prestabilization 
ratings are for assignment in the immediate postdischarge 
period. They will continue for a 12-month period following 
discharge from service. However, prestabilization ratings may 
be changed to a regular schedular total rating or one 
authorizing a greater benefit at any time. In each 
prestabilization rating an examination will be requested to 
be accomplished not earlier than 6 months nor more than 12 
months following discharge. In those prestabilization ratings 
in which following examination reduction in evaluation is 
found to be warranted, the higher evaluation will be 
continued to the end of the 12th month following discharge or 
to the end of the period provided under Sec. 3.105(e) of this 
chapter, whichever is later. Special monthly compensation 
should be assigned concurrently in these cases whenever 
records are adequate to establish entitlement.

Note (2): Diagnosis of disease, injury, or residuals will be 
cited, with diagnostic code number assigned from this rating 
schedule for conditions listed therein.  38 C.F.R. §  4.28 as 
amended at 35 Fed. Reg. 11906, July 24, 1970.

Where the reduction in evaluation of a service-connected 
disability or employability status is considered warranted 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
rating action will be taken.  The reduction will be made 
effective the last day of the month in which a 60-day period 
from the date of notice to the payee expires.  The veteran 
will be notified at his latest address of record of the 
action and furnished detailed reasons therefor, and will be 
given 60 days for the presentation of additional evidence.  
38 C.F.R. § 3.105(e) (1970).

A disability which has been continuously rated at or above 
any evaluation of disability for 20 or more years for 
compensation purposes under laws administered by the 
Department of Veterans Affairs will not be reduced to less 
than such evaluation except upon a showing that such rating 
was based on fraud. Likewise, a rating of permanent total 
disability for pension purposes which has been in force for 
20 or more years will not be reduced except upon a showing 
that the rating was based on fraud. The 20-year period will 
be computed from the effective date of the evaluation to the 
effective date of reduction of evaluation.  38 C.F.R. 
§ 3.951(b), in accord 38 C.F.R. § 3.951 (1970).

Where the disability or disabilities found to be service-
connected are the same as those upon which disability 
severance pay is granted, an award of compensation will be 
made subject to recoupment of the disability severance pay. 
Prior to the initial determination of the degree of 
disability recoupment will be at the full monthly 
compensation rate payable for the disability or disabilities 
for which severance pay was granted. Following initial 
determination of the degree of disability recoupment shall 
not be at a monthly rate in excess of the monthly 
compensation payable for that degree of disability. For this 
purpose the term ``initial determination of the degree of 
disability'' means the first regular schedular compensable 
rating in accordance with the provisions of subpart B, part 4 
of this chapter and does not mean a rating based in whole or 
in part on a need for hospitalization or a period of 
convalescence. There is no prohibition against payment of 
compensation where the veteran received nondisability 
severance pay or where disability severance pay was based 
upon some other disability. Compensation payable for service-
connected disability other than the disability for which 
disability severance pay was granted will not be reduced for 
the purpose of recouping disability severance pay.  38 C.F.R. 
§ 3.700(a)(3), in accord 38 C.F.R. § 3.700(a)(3) (1970).

Where evidence requested in connection with an original 
claim, a claim for increase or to reopen or for the purpose 
of determining continued entitlement is not furnished within 
1 year after the date of request, the claim will be 
considered abandoned. After the expiration of 1 year, further 
action will not be taken unless a new claim is received. 
Should the right to benefits be finally established, pension, 
compensation, dependency and indemnity compensation based on 
such evidence shall commence not earlier than the date of 
filing the new claim.

(b) Veterans Administration examinations. Where the veteran 
fails without adequate reason to respond to an order to 
report for Department of Veterans Affairs examination within 
1 year from the date of request and payments have been 
discontinued, the claim for such benefits will be considered 
abandoned.

(c) Disappearance. Where payments of pension, compensation, 
dependency and indemnity compensation have not been made or 
have been discontinued because a payee's present whereabouts 
is unknown, payments will be resumed effective the 
day following the date of last payment if entitlement is 
otherwise established, upon receipt of a valid current 
address.  38 C.F.R. § 3.158 (1970).

The following definitions are applicable to claims for 
pension, compensation, and dependency and indemnity 
compensation.  (a) Informal claim. See §  3.155.

(b) Original claim. An initial formal application on a form 
prescribed by the Administrator. (See §§ 3.151, 3.152).

(c) Pending claim. An application, formal or informal, which 
has not been finally adjudicated.

(d) Finally adjudicated claim. An application, formal or 
informal, which has been allowed or disallowed by the agency 
of original jurisdiction, the action having become final by 
the expiration of 1 year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier. (See §§ 19.153 and 19.154 of this chapter.)

(e) Reopened claim. Any application for a benefit received 
after final disallowance of an earlier claim.

(f) Claim for increase. Any application for an increase in 
rate of a benefit being paid under a current award, or for 
resumption of payments previously discontinued. 38 C.F.R. 
§ 3.160 (1970).

"Notice" means written notice sent to a claimant or payee 
at his latest address of record.  38 C.F.R. § 3.1(q) (1970).

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later. (a) Unless 
specifically provided. On basis of facts found.  38 C.F.R. 
§ 3.400 (1970).

The effective date of discontinuance of pension or 
compensation to or for a veteran will be the earliest of the 
dates stated in this section. Where an award is reduced, the 
reduced rate will be payable the day following the date of 
discontinuance of the greater benefit. (g) Evaluation reduced 
(38 U.S.C. 3012 (5), (6); Pub. L. 87-825; 
§ 3.105)--(2) Compensation. Last day of month following 60 
days after notice 
to payee.  38 C.F.R. § 3.501 (1970).

The claimant will be notified of any decision affecting the 
payment of benefits or granting relief.  Notice will include 
the reason for the decision and the date it will be 
effectuated as well as the right to a hearing...The 
notification will also advise the claimant of his right to 
initiate an appeal by filing a Notice of Disagreement...the 
notice will advise him of the periods in which an appeal must 
be initiated and perfected.  38 C.F.R. § 3.103.


Analysis

The Board observes that in cases such as the veteran's the 
adjudication process is typically characterized by attention 
to the regulatory requirements of notice and reevaluation in 
order to comply with the instructions set forth in 38 C.F.R. 
§ 4.28.  Here the initial VA notice was sent to an incorrect 
address, there was no follow up to a known address of record 
and no further action to schedule an examination as required 
under the convalescent rating provisions.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the burden was upon VA to demonstrate 
that notice was sent to the claimant's last address of 
record.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  The 
Court has also held that the "duty" to assist is not always 
a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In the absence of clear evidence to the contrary, 
the law presumes the regularity of the administrative 
process.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) 
(citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)) 
(citing to United States v. Chemical Foundation, Inc., 272 
U.S. 1, 14-15, 47 S.Ct. 1, 6, 71 L.Ed. 131 (1926)).  The 
veteran was not contacted for medical examination; nor can VA 
reasonably rely on the presumption o regularity of the 
administrative process.  His situation is similar to that 
presented in Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  
The veteran's whereabouts appeared established.  The record 
does confirm that all correspondence to the veteran by the RO 
was incorrectly addressed.  38 C.F.R. § 3.1(q).  That the 
mail was not returned is insufficient evidence that it was 
received in the absence of any other indication from the 
veteran that could serve to acknowledge receipt.  

The Board observes that the veteran cannot reasonably be 
charged with failure to cooperate, considering he was not 
properly notified.  His failure to respond to the RO request 
regarding severance pay in any manner is excusable since the 
improper notice can establish good cause existed.  Although 
the recent RO correspondence was properly mailed, the 
representative or the veteran has not offered any information 
indicating that the veteran's address had changed.  The 
record does show he responded when properly notified.  The RO 
in 1970 did not address the notice letter to the veteran at 
his known address to obtain information.  The veteran's only 
contact was in regard to the initial VA benefit matter and he 
did not inform the RO of any address change.  

The record here contains no evidence to suggest that the 
veteran's whereabouts in 1970 were unknown or that he was at 
an address other than the address of record.  He was not 
scheduled for examination and he did not respond to a request 
for other information, specifically severance pay 
information.  However, any perceived failure to cooperate is 
excused by the inadequate notice.  Thus, the Board is 
satisfied that the veteran failed to respond in 1970 with 
good cause.  The argument may not be reasonably made that his 
inaction is evidence that he had abandoned the claim.  
38 C.F.R. § 3.158.  

The Board finds that in view of grave procedural error the 
claim was not abandoned and thus remained pending.  The Board 
observes that in Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999) the Circuit Court created a nonstatutory means to 
obtain review of a previously denied claim, holding that 
while a breach of the duty to assist is not the type of error 
that can provide the basis for a CUE claim in accordance with 
this Court's case law, in cases of grave procedural error RO 
or Board decisions are not final for purposes of direct 
appeal.  Id. at 1333.  In Hayre the Circuit Court held that a 
breach of the duty to assist in which the VA failed to obtain 
pertinent SMRs specifically requested by the claimant and 
failed to provide the claimant with notice explaining the 
deficiency is a procedural error of, at least, comparable 
gravity that vitiates the finality of an RO decision for 
purposes of direct appeal.

The VA Claims Court, interpreting the reach of Hayre in 
Simmons v. West, 14 Vet. App. 84, 91 (2000), noted that: 

Not only do we believe that Hayre does not require that 
a "garden variety" breach of VA's duty to assist, in the 
development of a claim that is well grounded, be 
construed as tolling the finality of an underlying RO 
decision, but we also believe that it would be unwise 
for this Court to extend Hayre to encompass such a duty-
to-assist violation.  At some point, there is a need for 
finality within the VA claims adjudication process; 
thus, the tolling of finality should be reserved for 
instances of "grave procedural error"--error that may 
deprive a claimant of a fair opportunity to obtain 
entitlements provided for by law and regulation.

The holding in Hayre as explained in Tetro v. Gober, 14 Vet. 
App. 100 (2000) provided for review of unappealed decisions 
where grave procedural error had occurred so as to render the 
decision nonfinal.  In Hayre the vitiating error was failure 
to assist in obtaining specifically requested service medical 
records and failure to provide the claimant with notice 
explaining the deficiency.  Other examples of grave 
procedural error referred to in Tetro were Tablazon v. Brown, 
8 Vet. App. 359, 361 (1995) (failure to provide a statement 
of the case after receiving a notice of disagreement); Hauck 
v. Brown, 6 Vet. App. 518, 519 (1994) (failure to provide 
notification of denial tolls period to file a notice of 
disagreement); Kuo v. Derwinski, 2 Vet. App. 662, 666 (1992) 
(failure to send statement of the case to accredited 
representative tolled 60 day period to respond) and Ashley v. 
Derwinski, 2 Vet. App. 307, 311 (1992) (evidence sufficient 
to rebut presumption of administrative regularity for mailing 
of appeal notice).  The evidence here is sufficient to rebut 
the presumption of regularity and failure to provide notice.  
See also Woods v. Gober, 14 Vet. App. 214 (2000) regarding 
the right to notice and presumption of regularity.  The RO 
did not follow up regarding the receipt of severance pay or 
an examination to support a schedular evaluation, although it 
should have been obvious in view of the information that the 
notice was clearly deficient. Hauck, 6 Vet. App. at 519.  

The RO in essence found that the veteran had a protected 50 
percent rating but that he was not entitled to an earlier 
effective date that November 1994 for payment since earlier 
he had chosen military pay in lieu of VA compensation.  The 
Board will note that VA has recouped the amount of severance 
pay the veteran reported having received.  The amount he 
reported is deemed accurate since the service department has 
been unable to provide another amount and apparently no 
longer has any record that it can access to confirm the exact 
amount paid.

The VA provisions in effect in 1970 did provide for 
recoupment of severance pay and are essentially in accord 
with the current regulation.  Payment of disability 
compensation would be made subject to recoupment of the full 
amount of such pay for the disability VA compensated.  The 
veteran apparently had not received any payment from the 
service department although application had been made.  The 
RO apparently did not inquire to the service department in 
1970 although an amount was not stated on the veteran's 
separation record.  Thus the Board cannot presume that in 
1970 payment of the convalescent rating would have caused a 
concurrent payment that could trigger an overpayment which VA 
had the responsibility to recover.  Further since he was 
removed from the TDRL in 1972 any VA compensation he received 
would have been subject to recoupment.  It appears from the 
service department information on file that he did not 
actually receive any severance pay until removal from the 
TDRL.  VA Adjudication Procedure Manual M21-1 paras. 29.23, 
29.40 et seq. (1971) discussed the applicable procedures in 
severance pay cases.  Thus, the VA would have had to recoup 
any severance pay, which it did recently; however the 
procedural error establishes a pending claim that requires an 
adjustment in compensation from 1970.

The RO incorrectly found the veteran had a protected 50 
percent rating based on the convalescent rating.  The VA 
General Counsel has in essence determined that a temporary 
total rating such as the veteran received does not come 
within the scope of 38 C.F.R. § 3.951.  See VAOPGCPREC 31-90 
and VAOPGCPREC 5-95 distinguishing Salgado v. Brown, 4 Vet. 
App. 316 (1993).  The RO would have discontinued the 
temporary 50 percent rating since it could not have lasted 
more than one year under the liberalized amendment in 1970, 
subject to termination under the provisions of 38 C.F.R. 
§ 3.105(e).  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  Such rating is not like a rating granted under a 
specific diagnostic code that could continue indefinitely.  A 
convalescent rating of 50 percent under 38 C.F.R. § 4.28 was 
applicable for a maximum period of one year.   See for 
example Rossiello v. Principi, 3 Vet. App. 430 (1992). In 
Rossiello, 38 C.F.R. § 3.343(a) was inapplicable because the 
veteran's rating but ceased to exist by operation of law and 
had a temporal element.  Thus the convalescent rating would 
have ceased to exist by operation of law and would have been 
replaced by a rate of disability compensation under the 
applicable rating code.  It could not have lasted longer than 
permitted by regulation.

In this case, the RO would have simply assigned a schedular 
rating to take effect at the expiration-by-law of the 50 
percent rating applicable for a period of convalescence.  
This would have been an initial disability evaluation 
following special allowance for convalescence, a schedular 
rating at the termination of a convalescent/prestabilization 
rating.  38 C.F.R. § 4.28.  Thus a new rating would have 
ensued.  Since the veteran's initial claim remained pending 
it would be assigned on a facts found basis.

Pursuant to 38 C.F.R. § 3.105(e), when the RO determines that 
a rating reduction is warranted, it is required to issue a 
proposed rating reduction, setting forth the reasons for the 
proposed reduction, and to allow the veteran a period of at 
least 60 days to submit additional evidence to show that the 
rating should not be reduced. Furthermore, when, after such 
period, the RO issues a decision reducing the rating, that 
reduction does not become effective until the "last day of 
[the] month following 60 days after notice to [the] payee" of 
the reduction decision.  38 C.F.R. § 3.400(r).

Thus the effect of §§ 3.105(e) and 3.400(r) combined is that 
a rating reduction cannot be made effective for a minimum of 
120 days after it is proposed in writing to the veteran.  
Given the facts of this case, the veteran's 50 percent 
convalescent rating could have been had been in effect for at 
least 16 months before being replaced with a schedular 
rating.  There is currently little evidence to evaluate the 
disability retroactively.  However, the TDRL termination 
offers a starting point since by the terms of the termination 
the VA rating was deemed less than 30 percent. 

Since the claim was a pending claim from April 1970 in view 
of the grave procedural error in the initial rating 
determination, the effective date for his compensation 
payment should coincide with the April 1970 date of claim, 
any severance pay issue not withstanding.  38 C.F.R. § 3.400.  
The Board is not inclined to decide what rating is warranted 
for the entire period prior to November 1994, other than that 
warranted as a convalescent rating by operation of law in 
effect at the time.  Thus this grant is limited to the 
convalescent rating for 16 months following the veteran's 
separation from service.  Nor does the Board infer or suggest 
that any particular rating is warranted for the entire period 
otherwise on a schedular basis.  This aspect of the claim is 
addressed in the remand portion of this decision.  The Board, 
however, directs the attention of the appellant and the RO to 
the guidance recently provided in Meeks v. West, 216 F.3d 
1363, 1367 (Fed. Cir. 2000) regarding the retroactive rating 
in claims such as the appellant's.  See also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In essence, the lack-of-
notice element present here is such that to overlook it may 
undermine the operation of the veterans' benefits system and 
preclude the veteran from receipt of benefits in what may 
appear to be a fundamentally unfair manner.  


The Board has not overlooked the potential application of the 
recently enacted Veterans Claims Assistance Act of 2000 [Pub. 
L. No. 106-475, 114 Stat. 2096 (2000)], but finds the record 
is adequate for a determination of the proper effective date 
for compensation. 


ORDER

Entitlement to an earlier effective date than November 29, 
1994 for an award of compensation for anxiety reaction with 
PTSD is granted to the extent indicated, subject to the 
regulations governing the payment of monetary awards.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board has determined that the veteran is entitled to an 
earlier effective date for VA compensation for his 
psychiatric disability and has noted the recent legal 
precedent applicable to claims such as the veteran's in 
determining the rating on a facts found basis.  This remand 
addresses the schedular rating after termination of the 
convalescent rating which the Board determined should be 
assigned for the 16 months immediately after separation from 
service.  

The record includes information for the service department 
regarding the TDRL termination that did not include any 
evidence upon which the determination of the level of 
disability was made.  There is also some VA outpatient record 
evidence beginning in 1981. 

VA has an obligation to assist veterans and where it is 
determined that there is an inadequate record, VA is 
obligated to develop relevant evidence. See Perry v. Brown, 9 
Vet. App. 2, 6 (1996); Littke v. Derwinski, 1 Vet. App. 90, 
92-93 (1990).  This is an affirmative obligation to develop 
evidence, not merely an opportunity for evaluating new 
evidence.  See for example Sanders v. Brown, 9 Vet. App. 525 
(1996) and Coleman v. Brown, 5 Vet. App. 371 (1993).

Accordingly, in light of the development required, this case 
is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his claim 
for compensation from April 1970 to 
November 1994.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  The RO should contact the service 
department and request all evidence 
relied on in the termination of the 
veteran's TDRL status in 1972. 

3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA of 2000, Pub. L. 106-
475, § 3(a), 114 Stat. 2096, 2096 (2000) 
(to be codified as amended at 38 U.S.C. 
§ 5103A(b)(2)).

4.  The RO should review the claims file 
to ensure that all of the foregoing 
requested development has been completed, 
and in complete compliance with the 
directives of this remand and the VCAA, 
if applicable, and if they are not, the 
RO should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).

The RO should also review the claims file 
to ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an earlier effective date than November 
29, 1994 for an award of compensation for 
anxiety reaction with PTSD with 
consideration of all applicable laws, 
regulations.

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the appellant until he is notified by 
the RO.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals




 

